Order entered June 4, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00175-CV
                                No. 05-21-00343-CV
                                No. 05-21-00352-CV

    BRIDGET PARSON A/K/A BRIDGET BROWN PARSON, Appellant

                                          V.

                             BECKY COLE, Appellee

                On Appeal from the County Court at Law No. 2
                            Dallas County, Texas
                    Trial Court Cause No. CC-15-01563-B

                                      ORDER

      Appellant has filed a notice stating that she has filed for bankruptcy in the

United States Bankruptcy Court. This automatically suspends further action in

these appeals. See TEX. R. APP. P. 8.2.

      Accordingly, we ABATE these appeals. They may be reinstated on prompt

motion by any party complying with Rule 8.3 and specifying what further action, if

any, is required from this Court. See id. 8.3.
/s/   ROBERT D. BURNS, III
      CHIEF JUSTICE